Citation Nr: 1707187	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for varicosities, left with arteriosclerotic vascular disease (left leg varicosities).

2.  Entitlement to an initial rating higher than 10 percent for varicosities, right with arteriosclerotic vascular disease (right leg varicosities), prior to March 16, 2016, and higher than 40 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1975 and from July 1980 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently returned to the Montgomery, Alabama RO.

The January 2010 rating decision granted service connection for right and left varicosities with arteriosclerotic vascular disease, right and left knee patellar tendonitis, degenerative joint disease of the upper thoracic spine, degenerative joint disease of cervical and upper thoracic spine, and chronic sinusitis; denied service connection for upper respiratory problems; and deferred the issues of service connection for right upper extremity radiculopathy and severe headaches.  In February 2010 the Veteran filed a notice of disagreement with the initial ratings assigned for right and left varicosities with arteriosclerotic vascular disease, right knee and left knee patellar tendonitis.  The RO issued a statement of the case in September 2011.  In an October 2011 VA Form 9, the Veteran perfected his appeal on the issues of increased initial rating for right and left varicosities only.

In an April 2016 rating decision, the Veteran's rating for varicosities, right, with arteriosclerotic vascular disease was increased to 40 percent effective March 16, 2016.  Insofar as higher ratings are available for this disability, this increase does not apply to the entire appeals period, and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The Veteran's varicosities, left with arteriosclerotic vascular disease have manifested as edema, stasis dermatitis, and pain.  These symptoms are relieved by elevation of the extremity.

2.  Throughout the appeals period, the Veteran's varicosities, right with arteriosclerotic vascular disease were manifested by persistent edema, pain, stasis dermatitis, and intermittent ulceration.

3.  The Veteran's service connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for varicosities, left with arteriosclerotic vascular disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.104, Diagnostic Code (DC) 7120 (2016).

2.  The criteria for an initial rating of 40 percent for varicosities, right with arteriosclerotic vascular disease, prior to March 16, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.104, Diagnostic Code (DC) 7120 (2016).

3.  The criteria for an initial rating higher than 40 percent for varicosities, right with arteriosclerotic vascular disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.104, Diagnostic Code (DC) 7120 (2016).


4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2009 in conjunction with the original service connection claim.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in October 2009 and March 2016.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Increased Initial Ratings

The Veteran is seeking higher initial ratings for right and left varicosities with arteriosclerotic vascular disease.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  As noted in the Introduction, the Veteran's rating for right leg varicosities is currently staged with a 10 percent rating prior to March 16, 2016, and a 40 percent rating thereafter.  Below, the Board will address whether this or another staging is appropriate.

These disabilities are currently rated under Diagnostic Code (DC) 7120 for varicose veins.  Under this diagnostic code, asymptomatic palpable or visible varicose veins are rated noncompensably (0 percent) disabling.  38 C.F.R. § 4.104, DC 7120.  Varicose veins with findings of intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, are rated 10 percent disabling.  Id.  Varicose veins with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, are rated 20 percent disabling.  Id.  Varicose veins with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated 40 percent disabling.  Id.  Varicose veins with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, are rated 60 percent disabling.  Id.  Varicose veins with findings of massive board-like edema with constant pain at rest are rated 100 percent disabling.  Id.

A.  Evidence

The Veteran underwent a VA examination in October 2009 in conjunction with his underlying service connection claims.  This examination contained all information needed to rate the disabilities.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA rating purposes.  

At that time, the Veteran had difficulty with right lower extremity mottling, numbness, and tingling in the feet and toes.  There was claudication with walking more than a quarter mile, greater in the right leg than the left.  There was no history of vascular trauma or neoplasm.  There was a history of aneurysm, arteriosclerosis obliterans, or thromboangiitis obliterans in the femoropopliteal, right leg.  There was claudication, pain at rest, edema, and coldness, but no ulceration or gangrene.  There was no history of arteriovenous fistula.  There was a history of varicose veins or post-phlebitic syndrome in the right leg.  Persistent edema and skin discoloration were present.  Pain was present and did occur at rest, but was not constant.  After prolonged walking or standing, the Veteran experienced aching, fatigue, throbbing, and heavy feeling.  These symptoms were not relieved by elevation or compression hosiery.  No ulceration was present.  There was no history of erythromelalgia, angioneurotic edema, or Raynaud's phenomenon or syndrome.  

The Veteran's left lower extremity symptoms included board like edema, but not massive edema.  He had marked stasis dermatitis on both lower extremities.  No ulceration was present.  His varicose veins were located on the inner lower legs and behind the knee and posterior thigh at the popliteal space of the right leg.  

The Veteran had decreased pulses in bilateral feet 1plus dorsalis pedis and 1plus posterior tibial.  There were tortuous varicosities in the popliteal fossa right leg greater than left leg.  There were small surface vascular telangiectasia in scattered fashion over the lateral sides of the legs and to dorsal and mediolateral feet right and left.  The Veteran was working full-time as a manager of a storage facility and reported losing one week during the past 12-month period.  He was diagnosed with bilateral lower extremity varicosities, moderate, with arteriosclerotic vascular disease and calcification of the femoraopopliteal artery of the right leg. Exercise or exertion was precluded by swelling and varicosities of the right leg and knee.  This disability had significant effects on his occupational activities in that it resulted in decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.  As a result, he had been assigned different duties.  He drove a truck and sitting and the use of his right foot caused pain and swelling.  His leg was always swollen by the end of the day.  This disability prevented exercise and sports; severely affected choirs, shopping, recreation, and traveling; moderately affected bathing and dressing; and mildly affected toileting and grooming.  It had no effect on feeding.  He had difficulty with marked leg swelling with driving and sitting for periods of time.

A June 1, 2011, Air Force Hospital treatment record noted the Veteran's complaints of a sore on his right distal ankle for the past month.  Physical examination found a 2 cm discrete ulcer with surrounding erythema.  There was no drainage, but there was mild tenderness to palpation.

A June 20, 2011, Air Force Hospital treatment record found no skin lesions.

A June 29, 2011, Air Force Hospital treatment record again showed a right lower ankle lesion 3 cm by 4 cm that was red and tender without exudates,  there were some areas of crust and mixed dermatitis with early cellulitis.

A July 2011 Air Force Hospital treatment record notes several patches and plaques of erythema and scaling on the neck and legs.  The Veteran was diagnosed with eczematous dermatitis.

In his October 2011 VA Form 9, the Veteran reported constant swelling, pain, fatigue, and ulcers due to varicose veins.

In March 2016, the Veteran underwent another VA examination in conjunction with these disabilities.  This examination contained all information needed to rate the disabilities.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA rating purposes.  At that time, the Veteran reported current constant bilateral left lower extremity varicosity pain, right worse than left, with swelling, blistering, and skin breakdown.  He was diagnosed with varicose veins of both lower extremities, but no post-phlebitic syndrome.  This resulted in aching and fatigue in legs after prolonged standing and walking. 

 Left leg symptoms were relieved by elevation of the extremity.  Additionally, both legs had constant pain at rest.  

The Veteran's right leg had persistent stasis pigmentation, persistent eczema, intermittent ulceration, persistent edema that is incompletely relieved by elevation of the extremity, and persistent subcutaneous induration.  His left leg had intermittent edema.  The Veteran also was diagnosed with peripheral vascular disease.  For this he had undergone right lower extremity vein stripping in the 1970s, but no other procedure for revascularization.  This condition resulted in claudication of both legs upon walking more than 100 yards.  The Veteran did not have an amputation of an extremity due to a vascular condition and did not use an assistive device as a normal mode of locomotion.  This condition did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

There were tortuous, tender significantly swollen varicosities, right worse than left, involving the distal thigh to foot on the right and distal to the knee on the left.  There were bilateral foot and ankle superficial telangiectasias.  There was a 5 cm by 3 cm area of crusted, eczematous venous stasis dermatitis with evidence of healing, and scarred superficial ulcerations just anterior to the right medial malleolus. His ankles and feet were chronically edematous without pitting, right worse than left.  His feet were warm with good color and 1-2 plus distal pulses bilaterally.  He had associated scars, but these scars were not painful or unstable, did not have a total area equal to or greater than 39 square cm, and were not located on the head, face, or neck.  These disabilities impacted the Veteran's ability to work in that he had retired three years prior partly due to peripheral vascular condition with decreasing stamina.


B.  Left Leg Varicosities

Base on the above, the Veteran's left leg varicosities were characterized by edema, stasis dermatitis, and pain.  These symptoms were relieved by elevation of the extremity.  This is consistent with the criteria for a 10 percent rating.  See 38 C.F.R. § 4.104, DC 7120.  The criteria for a higher rating require persistent edema that is only incompletely relieved by elevation of extremity, persistent ulceration or massive board-like edema with constant pain at rest.  See id.  These symptoms are not present.  The record supports a finding that elevation relieves his left leg symptoms.  Furthermore, there is no documentation of ulcers on his left lower extremity.  As such, the Board finds that a rating higher than 10 percent for left leg varicosities is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Right Leg Varicosities

Throughout the appeals period, the Veteran's right leg varicosities were characterized by persistent edema, pain, stasis dermatitis, and intermittent ulceration.  This is consistent with the criteria for a 40 percent rating.  See 38 C.F.R. § 4.104, DC 7120.  As such, the rating is unstaged.  The criteria for a higher rating require persistent ulceration or massive board-like edema with constant pain at rest.  See id.  These symptoms are not present.  To the extent that board-like edema was noted, the examiner specified that it was not massive.  Likewise, although the record shows complaints of ulceration, this symptom was not shown to be persistent as lesions were not consistently shown.  As such, the Board finds that the Veteran's right leg varicosities warrant a 40 percent rating, but not more, throughout the appeals period.


D.  Extraschedular Considerations under 38 C.F.R. § 3.321(b)

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's bilateral leg varicosities are addressed by criteria found in the rating schedule, which contemplates edema, pain, stasis dermatitis, and ulceration, and provides higher ratings for based on the severity of these symptoms.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is also service-connected for severe headaches, degenerative joint disease of the cervical spine, degenerative joint disease of the thoracic spine, bilateral patellar tendonitis, right upper extremity radiculopathy, tinnitus, chronic sinusitis, and left ear hearing loss.  There is no collective effect of his other service connected disability that makes his disability picture an exceptional or unusual one with regard to his varicosities.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


E.  TDIU

Finally, the Board notes that the Veteran had filed a claim for a total disability rating based on individual unemployability due to service connected disability (TDIU) in July 2012, claiming that he had last worked in February 2012 before his disability prevented him from working.  This claim, among others, was denied in a July 2013 rating decision.  The Veteran filed a June 2014 notice of disagreement and the RO issued a December 2015 statement of the case.  The Veteran did not perfect his appeal by submitting a timely substantive appeal of VA Form 9.  Nevertheless, the issue of TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has reported that his bilateral leg varicosities are at least partially to blame for his unemployment and has perfected that appeal.  Thus, the TDIU issue is before the Board.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

In this case, the Veteran met the schedular requirements for TDIU for the entirety of the appeals period.  The issue becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, which include varicosities of the bilateral legs, severe headaches, degenerative joint disease of the cervical spine, degenerative joint disease of the thoracic spine, bilateral patellar tendonitis, right upper extremity radiculopathy, tinnitus, chronic sinusitis, and left ear hearing loss.  

Based on the record, the Veteran last worked in February 2012.  At that time he was working full-time as a self-storage manager.  Although employment alone is not a bar to TDIU if that employment is marginal, the record does not currently establish that the Veteran's work as a self-storage manager qualifies as marginal.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16 (b).  The Veteran's income during the twelve months prior to his last date of employment was $26,331.82, which was more than double the amount established by the U.S. Department of Commerce as the poverty threshold for one person in 2011.  38 C.F.R. § 4.16; see also U.S. Census Bureau, Poverty Thresholds, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (last visited March 6, 2017).  Alternately, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16 (b).  Again, this is not shown here as the Veteran has not shown that this was in a family business or sheltered workshop.  Thus, there is no indication that this work was marginal and it can be used as evidence against his claim.  As such, TDIU prior to February 2012 is not warranted.

Turning to the question of whether his disabilities made him unemployable as of February 2012, the Veteran stated that the reason he was no longer working was that he had become a liability due to daily pain.  See June 2014 notice of disagreement.  In the September 2012 Social Security Administration (SSA) Work History Report, he described his job as including managing storage property, the rental of trucks and mini warehouses, and the cleaning of rental trucks and mini warehouses, including removal of debris.  The March 2016 VA examiner noted that the Veteran had retired three years prior partly due to his peripheral vascular condition with decreasing stamina.

Although the Veteran retired from his job as a self-storage manager, the record does not support a finding of unemployability in general.  In a July 2012 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's former employer stated that no concessions had been made to the Veteran by reason of age or disability and that he had retired.  In a September 2012 Determination, the Social Security Administration found that the Veteran was not disabled, noting that the Veteran had some restrictions and was not able to perform work that he have done in the past; however based on his age, education, and past work experience he was still able to perform certain types of work.  Specifically, the Veteran's residual functional capacity was noted to allow for standing, sitting, and/or walking (with normal breaks) for six hours in an eight hour work day.  He was able to frequently lift or carry up to 25 pounds and occasionally lift or carry up to 50 pounds.  He should avoid unprotected heights and hazardous machinery.  He was able to understand normal conversation, had normal gait and station, and was able to perform full squat, duck walk, and heel/toe walk.  His highest completed grade of school was 14.  This record notes that the Veteran could hear conversational speech.  

The June 2013 VA examiner found that the Veteran's neck and back disabilities made work difficult, but his severe headaches did not impact his ability to work.  No radiculopathy of the right upper extremity was noted at the time of that examination.  This examiner found that light to occasionally moderate work (up to 30 lbs. lift and carry) was possible.  The Veteran was advised to stay off ladders and avoid kneeling.  He was able to work overhead.  At the June 2013 examination, the Veteran reported that he could not understand people when they were speaking, particularly in groups.  Words ran together and he had to ask people to repeat themselves.  His sinusitis has not been noted to impact his ability to work.  The evidence does not show that the orthopedic disabilities of his knees render him unable to secure and follow a substantially gainful sedentary occupation.  Based on the above, the Veteran has some physical limitation due to his service connected disabilities that would impact his ability to work that are consistent with his statements that his pain made him a liability at his previous job, which included some degree of physical labor in terms of cleaning the trucks and mini warehouses, and caused him to retire from that position.  However, he would be able to perform other work functions, particularly those that are more sedentary in nature.  Similarly, while his hearing loss and tinnitus may require some accommodation in terms of repeating instructions and limiting the number of speakers, there is no indication that this impairment is so severe that it would prevent the Veteran from securing or maintaining employment for which he would otherwise be capable.  Thus, the record does not show that the Veteran is unemployable due to service-connected disabilities so TDIU is not warranted.


ORDER

An initial rating higher than 10 percent as of April 13, 2009, for varicosities, left with arteriosclerotic vascular disease, is denied.

An initial rating of 40 percent prior to March 16, 2016, for varicosities, right with arteriosclerotic vascular disease, is granted for the entire period on appeal, subject to the regulations governing the disbursement of monetary benefits.

An initial rating higher than 40 percent for varicosities, right with arteriosclerotic vascular disease, is denied.

TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


